Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 30, 2020                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  161454(55)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  LESLIE J. MURPHY,                                                                                    Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
             Plaintiff-Appellant,                                                                      Megan K. Cavanagh,
                                                                    SC: 161454                                          Justices

  v                                                                 COA: 345758
                                                                    Oakland CC: 2017-159571-CB
  SAMUEL M. INMAN, III, JOHN F. SMITH,
  BERNARD M. GOLDSMITH, WILLIAM O.
  GRABE, LAWRENCE DAVID HANSEN,
  ANDREAS MAI, JONATHAN YARON,
  and ENRICO DIGIROLAMO,
             Defendants-Appellees.
  ________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellant to extend the time
  for filing his reply is GRANTED. The reply will be accepted as timely filed if submitted
  on or before August 26, 2020.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 30, 2020

                                                                               Clerk